MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW OF KENDALL COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 25, 2015, the cause upon appeal to
revise or reverse your judgment between

Tanita F. Kehoe, Scott Kehoe, and Thomas David White, Jr., Appellant

V.

Edward A. Clouse and Helen R. Clouse, Appellee

No. 04-14-00151-CV and Tr. Ct. No. 10-627-CCL

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the portions of the
trial court’s judgment awarding the appellees Edward A. Clouse and Helen R.
Clouse attorney’s fees and $500.00 in actual damages are REVERSED, and
judgment is RENDERED that appellees take nothing on their trespass claim
and their request for attorney’s fees. The remainder of the trial court’s
judgment is AFFIRMED. Costs of the appeal are taxed against the parties who
incurred them.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on September 25, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00151-CV

                   Tanita F. Kehoe, Scott Kehoe, and Thomas David White, Jr.

                                                      v.

                             Edward A. Clouse and Helen R. Clouse

             (NO. 10-627-CCL IN COUNTY COURT AT LAW OF KENDALL COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                          $15.00   E-PAID          TANA KEHOE
MOTION FEE                          $15.00   E-PAID          TANA KEHOE
MOTION FEE                          $10.00   E-PAID          JESSICA ANN SPAIN
MOTION FEE                          $10.00   E-PAID          MEGAN KUCERA
REPORTER'S RECORD                   $95.00   PAID            TANITA F. KEHOE
MOTION FEE                          $10.00   E-PAID          TANA KEHOE
MOTION FEE                          $10.00   E-PAID          TANA KEHOE
REPORTER'S RECORD                $4,705.00   PAID            TANITA F. KEHOE
CLERK'S RECORD                    $376.00    PAID            TANITA KEHOE
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          TANA KEHOE
STATEWIDE EFILING FEE              $20.00    E-PAID          TANA KEHOE
INDIGENT                           $25.00    E-PAID          TANA KEHOE
FILING                            $100.00    E-PAID          TANA KEHOE


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this September 25, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853